DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	
Response to Amendment
Received 04/26/2022

	Claim(s) 1-10 and 12-16 are pending.
	Claim(s) 1, 7, 8, and 15 have been amended.
Claim(s) 11 has been canceled.
The 35 U.S.C § 103 rejection to claims 1-10 and 12-16 have been fully considered in view of the amendments received 04/26/2022 and are fully addressed in the prior art rejection below.



Response to Arguments
Received 04/26/2022



Regarding independent claim 1:

Applicant’s arguments (Remarks, Page 10: ¶ 3 to Page 11: ¶ 3), filed 04/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Matei et al. (US PGPUB No. 20180205963 A1) fails to teaches the proposed subject matter of “… generated information related to presence of the shadow of the subject in at least one virtual viewpoint image generated”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Matei et al., in view of Rajagopalan et al. (US PGPUB No. 20200037417 A1), in view of Majewiez et al. (US PGPUB No. 20120314103 A1), and further in view of Matsumura et al. (US PGPUB No. 20080231631 A1).

Applicant’s arguments (Remarks, Page 11: ¶ 4 to Page 12: ¶ 2), filed 04/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Rajagopalan et al. fails to teaches the proposed subject matter of “… generated information related to presence of the shadow of the subject in at least one virtual viewpoint image generated”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior as mentioned above.

Applicant’s arguments (Remarks, Page 12: ¶ 3 to Page 14: ¶ 1), filed 04/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Itakura (US PGPUB No. 20180089523 A1) fails to teaches the proposed subject matter of “… each viewpoint image being subjected to a shadow removal process” and “… generated information related to presence of the shadow of the subject in at least one virtual viewpoint image generated”. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior as mentioned above.
 

Regarding independent claims 7, 8, and 15:

Applicant’s arguments (Remarks Page 14: ¶ 2), filed 04/26/2022, with respect to the rejection(s) of claim(s) 7, 8, and 15 under 35 U.S.C § 103 have been fully considered and are persuasive due to claim 7’s, claim 8’s, and claim 15’s similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above


Regarding dependent claims 2-6, 9, 10, 12-14, and 16:

Applicant’s arguments (Remarks Page 14: ¶ 2), filed 04/26/2022, with respect to the rejection(s) of claim(s) 2-6, 9, 10, 12-14, and 16 under 35 U.S.C § 103 have been fully considered and are persuasive due to a dependency upon claims 1, 7, 8, and 15 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matei et al., US PGPUB No. 20180205963 A1, hereinafter Matei, in view of Rajagopalan et al., US PGPUB No. 20200037417 A1, hereinafter Rajagopalan, in view of Majewiez et al., US PGPUB No. 20120314103 A1, hereinafter Majewiez, and further in view of Matsumura et al., US PGPUB No. 20080231631 A1, hereinafter Matsumura.


Regarding claim 1, Matei discloses an image processing apparatus (Matei; a holocam orb and/or hub module (i.e. image processing apparatus) [¶ 0103-0104 and ¶ 0182-0184], as illustrated within Fig. 13 and Fig. 17) comprising: 
a generator configured to generate two-dimensional image data and depth data on a basis of a three-dimensional model generated from a plurality of viewpoint images of a subject (Matei; the holocam orb and/or hub module (i.e. image processing apparatus), as addressed above, comprises a logic module and/or CPU module (i.e. generator) configured to generate 2D image data and depth data [¶ 0103-0105] on a basis of a 3D model generated from a plurality of viewpoint images of a subject [¶ 0084-0086]; moreover, 3D geometry of 2D stereo vision [¶ 0072-0074], wherein the 3D data is converted to 2D data [¶ 0076], in association with epipolar geometry [¶ 0073-0074 and ¶ 0081-0084]), the plurality of viewpoint images being captured through imaging from a plurality of viewpoints and subjected to a shadow removal process (Matei; the plurality of viewpoint images, as addressed above, being captured through imaging from a plurality of viewpoints [¶ 0103-0104] and subjected to a shadow removal process [¶ 0205-0206]; wherein, one or more cameras each take a picture of a real-world scene [¶ 0073-0074 and ¶ 0084]; moreover, removal of bad shadow information [¶ 0209-0210 and ¶ 0212-0214]); and 
a transmitter configured to transmit the two-dimensional image data and the depth data (Matei; the holocam orb and/or hub module (i.e. image processing apparatus), as addressed above, comprises an implicit transmitter configured to transmit the 2D image data and the depth data [¶ 0174 and ¶ 0183-0185], as illustrated within Fig. 17, given the sending/receiving of data from the holocam orb [¶ 0182-0183] and communication interface [¶ 0108]), wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for viewpoints of the plurality of viewpoints (Matei; the shadow information is information related to the shadow of the subject removed through the shadow removal process for one or more viewpoints of the plurality of viewpoints [¶ 0200-0202, ¶ 0205-0206, and ¶ 0210]; wherein, a horizontal and vertical direction [¶ 0206] in removing bad depth data [¶ 0210 and ¶ 02013-0214]), and wherein the generator and the transmitter are each implemented via at least one processor (Matei; the generator and the transmitter are each implemented via at least one processor [¶ 0103-0105, ¶ 0174, and ¶ 0183-0185]).
Matei fails to disclose each viewpoint image being subjected to a shadow removal process; 
transmitting shadow information being information related to a shadow of the subject; and
wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints, and generated information related to presence of the shadow of the subject in at lese one virtual viewpoint image generated from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging.
However, Rajagopalan teaches a transmitter configured to transmit the two-dimensional image data, the depth data, and shadow information being information related to a shadow of the subject (Rajagopalan; a communications module (i.e. transmitter) [¶ 0040-0041 and ¶ 0044] configured to communicates/transmits the two-dimensional image data, the depth data, and shadow information being information related to a shadow of the subject [¶ 0053-0055]; wherein, the data communicated is a 2D imaging of shadow data associated with depth information [¶ 0015 and ¶ 0048-0049], as depicted within Figs. 4A-B and Fig. 5B), wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for the plurality of viewpoints (Rajagopalan; the shadow information is information related to the shadow of the subject removed through the shadow removal process [¶ 0055-0057] for the plurality of viewpoints [¶ 0044 and ¶ 0052-0054]), and wherein the transmitter is implemented via at least one processor (Rajagopalan; the transmitter is implemented via at least one processor/controller [¶ 0019, ¶ 0021, and ¶ 0036-0037]).
Matei and Rajagopalan are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualized effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei, to incorporate a transmitter configured to transmit the two-dimensional image data, the depth data, and shadow information being information related to a shadow of the subject, wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for the plurality of viewpoints, and wherein the transmitter is implemented via at least one processor (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).
Matei as modified by Rajagopalan fails to disclose each viewpoint image being subjected to a shadow removal process; and
generated information related to presence of the shadow of the subject in at lese one virtual viewpoint image generated from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging.
However, Majewiez teaches the two-dimensional image data, the depth data, and shadow information being information related to a shadow of the subject (Majewiez; the 2D image data, the depth data, and shadow information being information related to a shadow of the subject [¶ 0020-0023]; moreover, (2D) images [¶ 0019 and ¶ 0024-0025] and shadow masks [¶ 0049]), wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints (Majewiez; the shadow information includes information related to the shadow of the subject [¶ 0026 and ¶ 0045-0048] removed through the shadow removal process for each viewpoint/perspective of the plurality of viewpoints/perspective [¶ 0055], as illustrated within Figs. 6A-B; moreover, the 1st and 2nd frame are fused together to form a composite image that mitigates shadow area [¶ 0063], such that shadow masks associated with shadowed areas in the 1st and 2nd frames are utilized in calculating a substantial shadow free frame [¶ 0064-0065]).
Matei in view of Rajagopalan and Majewiez are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualized effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, to incorporate the two-dimensional image data, the depth data, and shadow information being information related to a shadow of the subject, wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints (as taught by Majewiez), in order to provide a means of mitigating artifacts that corrupt image quality (Majewiez; [Abstract, ¶ 0001, ¶ 0014, and ¶ 0018]).
Matei as modified by Rajagopalan and Majewiez fails to disclose generated information related to presence of the shadow of the subject in at lese one virtual viewpoint image generated from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging.
However, Matsumura teaches generated information related to presence of the shadow of the subject in at least one virtual viewpoint image generated from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging (Matsumura; generated information related to presence of the shadow of the subject in at least one virtual viewpoint image generated from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging [¶ 0048-0050]; wherein, virtual space images rendered from the viewpoint of a camera [¶ 0052-0053], as illustrated within Figs. 4A-C; and wherein, a virtual shadow in the virtual space image is from the camera viewpoint [¶ 0045]).
Matei in view of Rajagopalan and Majewiez and Matsumura are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualized effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan and Majewiez, to incorporate generated information related to presence of the shadow of the subject in at least one virtual viewpoint image generated from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging (as taught by Matsumura), in order to provide realistic image efficiently at high speeds (Matsumura; [¶ 0004, ¶ 0009-0012, and ¶ 0038]).

Regarding claim 2, Matei in view of Rajagopalan, Majewiez, and Matsumura further discloses the image processing apparatus according to claim 1, further comprising:
shadow removal process (Matei; shadow removal process [¶ 205-0206]; wherein, a horizontal and vertical direction [¶ 0206] in removing bad depth data [¶ 0210 and ¶ 02013-0214]).
Rajagopalan further teaches wherein the transmitter transmits information related to the shadow removed through the shadow removal process as the shadow information for the viewpoints (Rajagopalan; the communications module (i.e. transmitter) [¶ 0040-0041 and ¶ 0044] communicates/transmits information related to the shadow removed through the shadow removal process as the shadow information [¶ 0055-0057] for each of the viewpoints [¶ 0044 and ¶ 0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, Majewiez, and Matsumura, to incorporate wherein the transmitter transmits information related to the shadow removed through the shadow removal process as the shadow information for the viewpoints (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).
Majewiez further teaches a shadow remover configured to remove the shadow on each viewpoint image of the plurality of viewpoint images (Majewiez; a shadow remover configured to remover the shadow on each viewpoint image of the plurality of viewpoint images [¶ 0055 and ¶ 0063-0065], as illustrated within Fig. 6A), 
wherein the processed information related to the shadow removed through the shadow removal process as the shadow information for each viewpoint of the plurality of viewpoints (Majewiez; the processed information related to the shadow removed through the shadow removal process as the shadow information for each viewpoint of the plurality of viewpoints [¶ 0055 and ¶ 0063-0065]), and 
wherein the shadow information remover is implemented via at least one processor (Majewiez; the shadow information remover, as addressed above, is implemented via at least one processor [¶ 0056-0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, Majewiez, and Matsumura, to incorporate a shadow remover configured to remove the shadow on each viewpoint image of the plurality of viewpoint images, wherein the processed information related to the shadow removed through the shadow removal process as the shadow information for each viewpoint of the plurality of viewpoints, and wherein the shadow information remover is implemented via at least one processor, wherein the processed information related to the shadow removed through the shadow removal process as the shadow information for each viewpoint of the plurality of viewpoints, and wherein the shadow information remover is implemented via at least one processor (as taught by Majewiez), in order to provide a means of mitigating artifacts that corrupt image quality (Majewiez; [Abstract, ¶ 0001, ¶ 0014, and ¶ 0018]).

Regarding claim 3, Matei in view of Rajagopalan, Majewiez, and Matsumura further discloses the image processing apparatus according to claim 1, further comprising:
a shadow information generator configured to generate the information from the at least one virtual viewpoint (Matei; a capture device (i.e. shadow information generator) [¶ 0062-0063] configured to generate the information from a virtual viewpoint [¶ 0084-0086] being a position other than camera positions at a time of the imaging [¶ 0087-0088 and ¶ 0091-0093], as illustrated within Figs. 8 and 9; moreover, holocam orb/hub corresponding to the capture device (i.e. shadow information generator) [¶ 0182-0184]), wherein the shadow information generator is implemented via at least one processor (Matei; the shadow information generator is implemented via at least one processor [¶ 0103-0105, ¶ 0174, and ¶ 0183-0185]).
Matsumura further discloses a shadow information generator configured to generate the shadow information from the at least one virtual viewpoint (Matsumura; a shadow information generator configured to generate the shadow information from the at least one virtual viewpoint [¶ 0048-0050]; wherein, virtual space images rendered from the viewpoint of a camera [¶ 0052-0053], as illustrated within Figs. 4A-C; and wherein, a virtual shadow in the virtual space image is from the camera viewpoint [¶ 0045]), wherein the shadow information generator is implemented via at least one processor (Matsumura; the shadow information generator is implemented via at least one processor [¶ 0048 and ¶ 0104-0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, Majewiez, and Matsumura, to incorporate a shadow information generator configured to generate the shadow information from the at least one virtual viewpoint, wherein the shadow information generator is implemented via at least one processor (as taught by Matsumura), in order to provide realistic image efficiently at high speeds (Matsumura; [¶ 0004, ¶ 0009-0012, and ¶ 0038]).

Regarding claim 5, Matei in view of Rajagopalan, Majewiez, and Matsumura further discloses the image processing apparatus according to claim 1, wherein the generator uses each of pixels of the three-dimensional model as a pixel in a corresponding position on a two-dimensional image (Matei; the logic module and/or CPU module (i.e. generator), as addressed within the parent claim(s), uses each of points/pixels of the 3D model as a point/pixel in a corresponding position on a 2D image [¶ 0075-0077 and ¶ 0084], as illustrated within Fig. 6; moreover, focal point associated with imaging and triangulation to a 3D point [¶ 0078-0080], as illustrated within Fig. 4), thereby to generate the two-dimensional image data that associates two-dimensional coordinates of each of the pixels with image data (Matei; thereby to generate the 2D image data that associates 2D coordinates of each of the points/pixels with image data [¶ 0073 and ¶ 0075-0076], as illustrated within Figs. 3 and 4), and uses each of the pixels of the three-dimensional model as a pixel in a corresponding position on the two-dimensional image (Matei; the logic module and/or CPU module (i.e. generator), as addressed within the parent claim(s), uses each of the points/pixels of the 3D model as a point/pixel in a corresponding position on the 2D image ¶ 0073 and ¶ 0075-0076], as illustrated within Figs. 3 and 4; moreover, focal point associated with imaging and triangulation to a 3D point [¶ 0078-0080], as illustrated within Fig. 4; such that, each point/pixel of a 3D object is captured upon one or more images [¶ 0073 and ¶ 0084], as illustrated within Figs. 3 and 6), thereby to generate the depth data that associates the two-dimensional coordinates of each of the pixels with a depth (Matei; thereby to generate the depth data that associates the 2D coordinates of each of the points/pixels with a depth [¶ 0075-0077]; moreover, focal point associated with imaging and triangulation to a 3D point [¶ 0078-0080], as illustrated within Fig. 4; wherein, depth data corresponds to a focal distance (i.e. time-of-flight) [¶ 0062-0063, ¶ 0104, and ¶ 0125] in relation  with depth capturing/imaging [¶ 0162 and ¶ 0181-0183]).  

Regarding claim 6, Matei in view of Rajagopalan, Majewiez, and Matsumura further discloses the image processing apparatus according to claim 1, wherein at an end where a display image exhibiting the subject is generated, the three-dimensional model is reconstructed on a basis of the two-dimensional image data and the depth data (Matei; the 3D model is reconstructed on a basis of the 2D image data and the depth data at an end where a display image exhibiting the subject is generated [¶ 0084 and ¶ 0183-0185], as illustrated within Fig. 6 and Fig. 17; wherein, depth data corresponds to a focal distance (i.e. time-of-flight) [¶ 0062-0063, ¶ 0104, and ¶ 0125] in relation with depth capturing/imaging [¶ 0162 and ¶ 0181-0183]; moreover, imaging and triangulation to a 3D point [¶ 0075 and ¶ 0078-0080]), and the display image is generated by projecting the three-dimensional model to projection space being virtual space (Matei; the display image is generated by projecting the 3D model to projection space being virtual space [¶ 0183-0185]; wherein, a projection corresponds to a stereo vision representation [¶ 0072, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]), and the transmitter transmits projection space data and texture data of the projection space (Matei; the implicit transmitter transmits projection space data and texture data of the projection space [¶ 0174 and ¶ 0183-0185], as illustrated within Fig. 17, given the sending/receiving of data from the holocam orb [¶ 0182-0183] and communication interface [¶ 0108]; moreover, the projection space data and texture data of the projection space [¶ 0073, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]; and moreover, data of 3D models includes texture information [¶ 0196-0197]), the projection space data being data of a three-dimensional model of the projection space (Matei; the projection space data being data of a 3D model of the projection space [¶ 0073, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]).
Rajagopalan further teaches the transmitter that transmits data of a space (Rajagopalan; a communications module (i.e. transmitter) that communicates/transmits data of a space [¶ 0040-0042, ¶ 0044, and ¶ 0046-0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, Majewiez, and Matsumura, to incorporate the transmitter that transmits data of a space (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 1, due to the similarities claim 7 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 7.

	Regarding claim 8, Matei discloses an image processing apparatus (Matei; a holocam orb and/or hub module (i.e. image processing apparatus) [¶ 0103-0104 and ¶ 0182-0184], as illustrated within Fig. 13 and Fig. 17) comprising:
a receiver configured to receive two-dimensional image data, depth data, and shadow information (Matei; the holocam orb and/or hub module (i.e. image processing apparatus, as addressed above, comprises a logic module and/or CPU module (i.e. receiver) configured to receive 2D image data, depth data, and implicitly shadow information [¶ 0103-0105]; moreover, capture information [¶ 0062-0063 and ¶ 0065]; wherein, shadow information is implicit given 2D image data and the depth data captures the environment [¶ 0174 and ¶ 0183-0185] which can include shadow information [¶ 0200-0202 and ¶ 0205-0206], and the sending/receiving of data from the holocam orb [¶ 0182-0183] and communication interface [¶ 0108]), the two-dimensional image data and the depth data being generated on a basis of a three-dimensional model generated from a plurality of viewpoint images of a subject (Matei; the 2D image data and the depth data being generated on a basis of a 3D model generated from each of viewpoint images of a subject [¶ 0073, ¶ 0075-0076, and ¶ 0084]), the plurality of viewpoint images being captured through imaging from a plurality of viewpoints and subjected to a shadow removal process (Matei; the viewpoint images being captured through imaging from a plurality of viewpoints [¶ 0073, ¶ 0075-0076, and ¶ 0084] and subjected to a shadow removal process [¶ 0205-0206]), the shadow information being information related to a shadow of the subject (Matei; shadow information being information related to a shadow of the subject [¶ 0200-0202 and ¶ 0205-0206], as illustrated within Fig. 20 and Fig. 23); and 
a display image generator configured to generate a display image exhibiting the subject from a predetermined viewpoint (Matei; the holocam orb and/or hub module (i.e. image processing apparatus, as addressed above, comprises a model builder module (i.e. display image generator) that generates a display image exhibiting the subject from a predetermined viewpoint [¶ 0183-0185]; moreover; holocam viewer [¶ 0170-0172]), using the three-dimensional model reconstructed on a basis of the two-dimensional image data and the depth data (Matei; the 3D model reconstructed on a basis of the 2D image data and the depth data [¶ 0072-0074, ¶ 0181, and ¶ 0184-0185]; moreover, creating a 3D image from 2D images [¶ 0084], as illustrated within Fig. 6), wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for viewpoints of the plurality of viewpoints (Matei; the shadow information is information related to the shadow of the subject removed through the shadow removal process for one or more viewpoints of the plurality of viewpoints [¶ 0200-0202, ¶ 0205-0206, and ¶ 0210]; wherein, a horizontal and vertical direction [¶ 0206] in removing bad depth data [¶ 0210 and ¶ 02013-0214]), and wherein the receiver and the display image generator are each implemented via at least one processor (Matei; the receiver and the display image generator are each implemented via at least one processor [¶ 0103-0105, ¶ 0174, and ¶ 0183-0185]).
Matei fails to explicitly disclose a receiver that receives shadow information; 
each viewpoint image being subjected to a shadow removal process, the shadow information being information related to a shadow of the subject; and 
wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints, and generated information related to presence of the shadow of the subject in at least on virtual viewpoint image generated from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging.
However, Rajagopalan teaches a receiver configured to receive two-dimensional image data, depth data, and shadow information (Rajagopalan; a communications module (i.e. receiver) [¶ 0040-0041 and ¶ 0044] that communicates/receives the 2D image data, the depth data, and shadow information [¶ 0053-0055]; wherein, the data communicated is a 2D imaging of shadow data associated with depth information [¶ 0015 and ¶ 0048-0049], as depicted within Figs. 4A-B and Fig. 5B); and 
wherein the shadow information is information related to the shadow of the subject removed through the shadow removal process for the viewpoints (Rajagopalan; the shadow information is information related to the shadow of the subject removed through the shadow removal process [¶ 0055-0057] for the viewpoints [¶ 0044 and ¶ 0053]), and wherein the receiver is implemented via at least one processor (Rajagopalan; the receiver is implemented via at least one processor/controller [¶ 0019, ¶ 0021, and ¶ 0036-0037]).
Matei and Rajagopalan are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualized effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei, to incorporate the plurality of viewpoint images being captured through imaging from a plurality of viewpoints and subjected to a shadow removal process, the shadow information being information related to a shadow of the subject (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).
Matei as modified by Rajagopalan fails to disclose each viewpoint image being subjected to a shadow removal process, the shadow information being information related to a shadow of the subject; and
wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints, and generated information related to the shadow of the subject from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging.
However, Majewiez teaches the plurality of viewpoint images being captured through imaging from a plurality of viewpoints and each viewpoint image being subjected to a shadow removal process (Majewiez; the plurality of viewpoint/perspective images being captured [¶ 0019 and ¶ 0024-0025] through imaging from a plurality of viewpoints/perspectives and each viewpoint/perspective image being subjected to a shadow removal process [¶ 0020-0023 and ¶ 0055], as illustrated within Figs. 6A-B; moreover, the 1st and 2nd frame are fused together to form a composite image that mitigates shadow area [¶ 0063], such that shadow masks associated with shadowed areas in the 1st and 2nd frames are utilized in calculating a substantial shadow free frame [¶ 0064-0065]), the shadow information being information related to a shadow of the subject (Majewiez; the shadow information being information related to the shadow of the subject [¶ 0026 and ¶ 0045-0048]); and 
wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints (Majewiez; the shadow information includes information related to the shadow of the subject [¶ 0026 and ¶ 0045-0048] removed through the shadow removal process for each viewpoint/perspective of the plurality of viewpoints/perspective [¶ 0055], as illustrated within Figs. 6A-B; moreover, shadowed areas in the 1st and 2nd frames are utilized in calculating a substantial shadow free frame [¶ 0063-0065]).
Matei in view of Rajagopalan and Majewiez are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualized effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, to incorporate the plurality of viewpoint images being captured through imaging from a plurality of viewpoints and each viewpoint image being subjected to a shadow removal process, the shadow information being information related to a shadow of the subject; and wherein the shadow information includes information related to the shadow of the subject removed through the shadow removal process for each viewpoint of the plurality of viewpoints (as taught by Majewiez), in order to provide a means of mitigating artifacts that corrupt image quality (Majewiez; [Abstract, ¶ 0001, ¶ 0014, and ¶ 0018]).
Matei as modified by Rajagopalan and Majewiez fails to disclose generated information related to presence of the shadow of the subject in at least on virtual viewpoint image generated from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging.
However, Matsumura teaches generated information related to presence of the shadow of the subject in at least one virtual viewpoint image generated from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging (Matsumura; generated information related to presence of the shadow of the subject in at least one virtual viewpoint image generated from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging [¶ 0048-0050]; wherein, virtual space images rendered from the viewpoint of a camera [¶ 0052-0053], as illustrated within Figs. 4A-C; and wherein, a virtual shadow in the virtual space image is from the camera viewpoint [¶ 0045]).
Matei in view of Rajagopalan and Majewiez and Matsumura are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualized effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan and Majewiez, to incorporate generated information related to presence of the shadow of the subject in at least one virtual viewpoint image generated from at least one virtual viewpoint other than the plurality of viewpoints based on camera positions at a time of the imaging (as taught by Matsumura), in order to provide realistic image efficiently at high speeds (Matsumura; [¶ 0004, ¶ 0009-0012, and ¶ 0038]).

Regarding claim 9, Matei in view of Rajagopalan, Majewiez, and Matsumura further discloses the image processing apparatus according to claim 8, wherein the display image generator generates the display image from the predetermined viewpoint by projecting the three-dimensional model of the subject to projection space being virtual space (Matei; the model builder module (i.e. display image generator) generates the display image from the predetermined viewpoint by projecting the 3D model of the subject to projection space being virtual space (i.e. stereo vision representation of the scene via the scene rendering) [¶ 0184-0185]; moreover, stereo vision [¶ 0084] associated with triangulation and/or homography [¶ 0076 and ¶ 0080-0083]).  

Regarding claim 10, Matei in view of Rajagopalan, Majewiez, and Matsumura further discloses the image processing apparatus according to claim 9, wherein the display image generator adds the shadow of the subject from the predetermined viewpoint on a basis of the shadow information to generate the display image (Matsumura; the display image generator adds the shadow of the subject from the predetermined viewpoint on a basis of the shadow information to generate the display image [¶ 0048-0050]; wherein, virtual space images rendered from the viewpoint of a camera [¶ 0052-0053], as illustrated within Figs. 4A-C; and wherein, a virtual shadow in the virtual space image is from the camera viewpoint [¶ 0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, Majewiez, and Matsumura, to incorporate the display image generator adds the shadow of the subject from the predetermined viewpoint on a basis of the shadow information to generate the display image (as taught by Matsumura), in order to provide realistic image efficiently at high speeds (Matsumura; [¶ 0004, ¶ 0009-0012, and ¶ 0038]).

Regarding claim 12, Matei in view of Rajagopalan, Majewiez, and Matsumura further discloses the image processing apparatus according to claim 9, wherein the receiver receives projection space data and texture data of the projection space (Matei; the implicit receiver receives projection space data and texture data of the projection space [¶ 0174 and ¶ 0183-0185], as illustrated within Fig. 17, given the sending/receiving of data from the holocam orb [¶ 0182-0183] and communication interface [¶ 0108]; moreover, the projection space data and texture data of the projection space [¶ 0073, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]; and moreover, data of 3D models includes texture information [¶ 0196-0197]), the projection space data being data of a three-dimensional model of the projection space (Matei; the projection space data being data of a 3D model of the projection space [¶ 0073, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]), and wherein the display image generator generates the display image by projecting the three-dimensional model of the subject to the projection space represented by the projection space data (Matei; the model builder module (i.e. display image generator) generates the display image by projecting the 3D model of the subject to the projection space represented by the projection space data [¶ 0183-0185]; wherein, a projection corresponds to a stereo vision representation [¶ 0072, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]).  
Rajagopalan further teaches the receiver that receives data of a space (Rajagopalan; a communications module (i.e. receiver) that communicates/receives data of a space [¶ 0040-0042, ¶ 0044, and ¶ 0046-0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, Majewiez, and Matsumura, to incorporate the receiver that receives data of a space (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).

Regarding claim 13, Matei in view of Rajagopalan, Majewiez, and Matsumura further discloses the image processing apparatus according to claim 9, further comprising:
a shadow information generator configure to generate the information related to the shadow of the subject on a basis of information related to a light source in the projection space (Matei; a capture device (i.e. shadow information generator) [¶ 0062-0063] that generates the information related to the shadow of the subject on a basis of information related to a (RGB, TOF, and/or LED) light source in the projection space [¶ 200-0202 and ¶ 0205-0206], as illustrated within Fig. 20; moreover, holocam orb/hub corresponding to the capture device (i.e. shadow information generator) [¶ 0182-00184]), wherein the display image generator adds the generated shadow of the subject to a three-dimensional model of the projection space to generate the display image (Matei; the model builder module (i.e. display image generator), as addressed within the parent claim(s), extends/adds the generated shadow of the subject to a 3D model of the projection space [¶ 0196-0197, ¶ 0205-0206, and ¶ 0208-0209] to generate the display image [¶ 0183-0185]; wherein, a projection corresponds to a stereo vision representation [¶ 0072, ¶ 0076-0078, and ¶ 0084], additionally homography [¶ 0081-0083]), and wherein the shadow information generator is implemented via at least one processor (Matei; the shadow information generator is implemented via at least one processor [¶ 0103-0105, ¶ 0174, and ¶ 0183-0185]).
Matsumura further discloses a shadow information generator configure to generate the information related to the shadow of the subject on a basis of information related to a light source in the projection space (Matsumura; a shadow information generator configure to generate the information related to the shadow of the subject on a basis of information related to a light source in the projection space [¶ 0040-0042], as illustrated within Fig. 1; moreover, as viewed from the viewpoint of the virtual light source [¶ 0060-0061]), wherein the display image generator adds the generated shadow of the subject to a three-dimensional model of the projection space to generate the display image (Matsumura; the display image generator adds the generated shadow of the subject to a 3D model of the projection space to generate the display image [¶ 0044-0045 and ¶ 0052-0053]; wherein, 3D virtual objects in 3D virtual space [¶ 0038]), and wherein the shadow information generator is implemented via at least one processor (Matsumura; the shadow information generator is implemented via at least one processor [¶ 0048 and ¶ 0104-0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, Majewiez, and Matsumura, to incorporate a shadow information generator configure to generate the information related to the shadow of the subject on a basis of information related to a light source in the projection space, wherein the display image generator adds the generated shadow of the subject to a three-dimensional model of the projection space to generate the display image, and wherein the shadow information generator is implemented via at least one processor (as taught by Matsumura), in order to provide realistic image efficiently at high speeds (Matsumura; [¶ 0004, ¶ 0009-0012, and ¶ 0038]).

Regarding claim 14, Matei in view of Rajagopalan, Majewiez, and Matsumura further discloses the image processing apparatus according to claim 8, wherein the display image generator generates the display image that is to be used for displaying a three-dimensional image or a two-dimensional image (Matei; the model builder module (i.e. display image generator), as addressed within the parent claim(s), generates the display image that is to be used for displaying a 3D image or a 2D image (i.e. stereo vision representation of the scene via the scene rendering) [¶ 0184-0185]; moreover, stereo vision [¶ 0084]).  

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 8, due to the similarities claim 15 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 15.

Regarding claim 16, Matei in view of Rajagopalan, Majewiez, and Matsumura further discloses the image processing apparatus according to claim 1, wherein the transmitted two-dimensional image data (Rajagopalan; the transmitted 2D image data [¶ 0044 and ¶ 0053-0055]; wherein, the data communicated is a 2D imaging of shadow data associated with depth information [¶ 0015 and ¶ 0048-0049], as depicted within Figs. 4A-B and Fig. 5B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, Majewiez, and Matsumura, to incorporate the transmitted two-dimensional image data (as taught by Rajagopalan), in order to provide determine and/or extract depth information about objects within an environment (Rajagopalan; [¶ 0002-0004, ¶ 0046, and ¶ 0050]).
Majewiez further teaches wherein the two-dimensional image data includes at least one two-dimensional image generated from the at least one virtual viewpoint (Majewiez; the 2D image data includes at least one 2D image generated from the at least one virtual viewpoint [¶ 0055 and ¶ 0063]; wherein, 2D image data corresponds to captures frames [¶ 0019-0022], as illustrated within Fig. 3A-D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, Majewiez, and Matsumura, to incorporate the two-dimensional image data includes at least one two-dimensional image generated from the at least one virtual viewpoint (as taught by Majewiez), in order to provide a means of mitigating artifacts that corrupt image quality (Majewiez; [Abstract, ¶ 0001, ¶ 0014, and ¶ 0018]).



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matei in view of Rajagopalan, Majewiez, and Matsumura as applied to claim(s) 3 above, and further in view of Kim et al., US PGPUB No. 20110234631 A1, hereinafter Kim.

Regarding claim 4, Matei in view of Rajagopalan, Majewiez, and Matsumura further discloses the image processing apparatus according to claim 3, wherein the shadow information generator estimates the at least one virtual viewpoint by performing viewpoint interpolation on a basis of the camera positions at the time of the imaging to generate the information from the at least one virtual viewpoint (Matsumura; the shadow information generator estimates the at least one virtual viewpoint [¶ 0048-0050] by performing implicit viewpoint interpolation on a basis of the camera positions at the moment of capture (i.e. time of the imaging) to generate the information from the at least one virtual viewpoint [¶ 0052-0053 and ¶ 0060-0061]; moreover, performing viewpoint interpolation implicitly, given a virtual shadow rendering that reflects the result from a camera viewpoint [¶ 0044-0045 and ¶ 0052-0053]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, Majewiez, and Matsumura, to incorporate the image processing apparatus according to claim 3, wherein the shadow information generator estimates the at least one virtual viewpoint by performing viewpoint interpolation on a basis of the camera positions at the time of the imaging to generate the information from the at least one virtual viewpoint (as taught by Matsumura), in order to provide realistic image efficiently at high speeds (Matsumura; [¶ 0004, ¶ 0009-0012, and ¶ 0038]).
Matei as modified by Rajagopalan, Majewiez, and Matsumura fails to disclose performing viewpoint interpolation on a basis of the camera positions at the time of the imaging to generate the information from the at least one virtual viewpoint.
However, Kim teaches the shadow information generator estimates the at least one viewpoint by performing viewpoint interpolation on a basis of the camera positions at the time of the imaging to generate the information from the at least one viewpoint (Kim; the shadow information generator [¶ 0033-0034] estimates the at least one viewpoint by performing viewpoint interpolation on a basis of the camera positions at the time of the imaging to generate the information from the at least one viewpoint [¶ 0039-0042]; wherein, performing viewpoint interpolation corresponds to shading algorithms) [¶ 0043]; and wherein, the shading algorithm, as addressed above, is based on image capture unit information [¶ 0035-0037 and ¶ 0045]; such that, location and/or time is determined [¶ 0030-0032]).
Matei in view of Rajagopalan, Majewiez, and Matsumura and Kim are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualized effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Matei as modified by Rajagopalan, Majewiez, and Matsumura, to incorporate the shadow information generator estimates the at least one viewpoint by performing viewpoint interpolation on a basis of the camera positions at the time of the imaging to generate the information from the at least one viewpoint (as taught by Kim), in order to provide seamless integration of computer-generate data into real-world scenes (Kim; [¶ 0001-0002]).








Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616